Judgment unanimously af*947firmed. Memorandum: Defendant’s primary contention on appeal is that the police did not have reasonable suspicion to support their warrantless stop and frisk of defendant. We disagree. The record establishes that the police received an anonymous tip at 9:47 p.m. regarding a man with a gun involved in an argument at 148 West Lafayette Avenue. Within three minutes, police officers arrived on the scene and observed a man and a woman arguing, standing one foot apart, on the porch at 148 West Lafayette Avenue. The officer approached the porch, separated the individuals and asked defendant to accompany him to his police car. The officer then advised defendant that he had received a call regarding a man with a gun and patted defendant down. The officer testified that defendant’s pat down was based on safety concerns, not only for the officers but for the public. The information provided in the anonymous tip, which was confirmed by the officer’s independent observations at the scene, provided an adequate basis for the officer to pat down defendant’s outer clothing (see, People v Salaman, 71 NY2d 869, 870). (Appeal from judgment of Onondaga County Court, Burke, J. — attempted criminal possession of a weapon, third degree.) Present — Callahan, J. P., Doerr, Denman, Lawton and Davis, JJ.